Per Curiam.
Pursuant to a presentment of the Essex County Ethics Committee and after due proceedings the respondent was suspended in 1966 from the practice of law until further order of the Court. In re Blasi, 47 N. J. 447. Thereafter there were additional charges which need not be detailed here since determinations thereon were in effect deferred pending application for reinstatement. No application for reinstatement has ever been made by the respondent and his 1966 suspension from the practice of law has been and is now in full force and effect.
In 1971 the respondent was indicted in two counts with having issued checks with intent to defraud in violation of N. J. 8. A. 2A:111-15. After a jury trial he was found guilty in 1972 on both counts! He was fined and sentenced to concurrent suspended jail terms. On his appeal to the Áp*73pellate Division that court set aside his conviction under the first count but affirmed his conviction under the second count. He sought further review in this Court but his application was denied. 63 N. J. 499 (1973).
After the respondent’s criminal conviction the Essex County Ethics Committee filed a presentment submitting the matter to this Court for such further disciplinary action as may be appropriate. An order to show cause was issued and argument thereon was duly held. The respondent states that since the entry of the 1966 order of suspension he has not been engaged in the practice of law. He further states that he has recently instituted a proceeding in the federal court seeking to set aside his criminal conviction on federal constitutional grounds and that if that proceeding is unsuccessful he will tender his resignation with prejudice under B. 1:20-10. Under the express terms of that rule the Court’s acceptance of a resignation with prejudice is equivalent to disbarment. He requests that further action be deferred here pending the outcome of the federal proceeding which we understand will be prosecuted expeditiously.
In the light of the foregoing no final determination will be made at this time but a formal order will be entered continuing the respondent’s suspension until further order of the Court.
For suspension—Acting Chief Justice Jacobs, Justices Hall, Pashmaft and Clifford and Judge Coftford—5.
Opposed—None.